DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Shield of Fig. 5, the Coupling Element of Figs. 6G-6H, and the Attachment Portion of Fig. 8F in the reply filed on November 3, 2021 is acknowledged.
Claim 42 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the shield of Fig. 5 does not include an attachment portion in the form of a hook portion), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2021.
Claim 43 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the shield of Fig. 5 does not include an adjustable transverse width), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2021.
Claim 44 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the shield of Fig. 5 does not include multiple lateral engagement points), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2021.
s 46 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the coupling element of Figs. 6G-6H is not a clip), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2021.
Claim 48 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the shield of Fig. 5 does not include an elongated concavity), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2021.
Claim 60 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the shield of Fig. 5 does not include two half-domes), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2021.
Claim 61 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the shield of Fig. 5 is not a plurality of stacked shields), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2021.
	Claims 40, 41, 45, 47, 49-58, and 62 have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the telescoping rod (claim 58) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 40, 41, 45, 49-51, 55-57, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (US 2009/0326592 A1).
Claim 40. Butler et al. disclose a surgical kit comprising: a bone fixation assembly, wherein the bone fixation assembly is adapted to be fixated on multiple vertebra bones of a subject, and wherein the bone fixation assembly comprises at least two vertebra joining members (rods 50 and 52) each adapted to be respectively secured between two bone anchors (screw heads 46 and threaded shafts of screw heads 46); a coupling element (retention caps 56) adapted to (i) attach to a bone anchor, or (ii) engage a vertebra joining member at a position between the two bone anchors; and a shield (prosthesis 10) for covering a portion of the spine of the subject, wherein the shield includes an attachment portion (flanges 20 and 22) adapted to engage the coupling element, and wherein the shield includes a body (plate 14 and curved sides 16 and 18) configured to generally extend in a direction of the spine, the body having a length suitable for protecting at least a portion of one or more of the multiple vertebra bones (Figs. 1-4).  
Claim 41. Butler et al. disclose each of the two bone anchors comprising a fastener portion (threaded shafts of screw heads 46) adapted to be implanted into a vertebra bone and a head coupling portion (screw heads 46) adapted to secure one of the two vertebra joining members (Figs. 1-4).  
Claim 45. Butler et al. disclose wherein the shield has a vertical length to cover at least two vertebrae (Figs. 1-4).  
Claim 49. Butler et al. disclose wherein the attachment portion includes two parts (flanges 20 and 22) extending laterally on opposite sides of the shield (Figs. 1-4).  
Claim 50. Butler et al. disclose wherein the shield is made from a polymeric material (see para. 0031) (Figs. 1-4).  
Claim 51. Butler et al. disclose wherein the shield is made from a material comprising PEEK (see para. 0031) (Figs. 1-4).  
Claim 55. Butler et al. disclose a shield (prosthesis 10) for covering a portion of the spine of a subject, wherein the shield is fixed to a bone fixation assembly (rods 50 and 52, screw heads 46 and threaded shafts of screw heads 46) by an attachment portion (flanges 20 and 22), wherein the attachment portion is configured to removably attach to a coupling element (retention caps 56), wherein the coupling element is adapted to (i) attach to a bone anchor, or (ii) engage two vertebra joining members (rods 50 and 52) of the bone fixation assembly at a position between two bone anchors that the two vertebra joining members are secured between, and wherein the shield includes a body (plate 14 and curved sides 16 and 18) configured to generally extend in a direction of the spine, the body having a length suitable for protecting at least a portion of one or more of multiple vertebra bones of the subject (Figs. 1-4).  
Claim 56. Butler et al. disclose wherein the bone fixation assembly comprises a bone screw (screw heads 46 and threaded shafts of screw heads 46) (Figs. 1-4).  
Claim 57. Butler et al. disclose wherein the vertebra joining member is a rod (rods 50 and 52) (Figs. 1-4).  
Claim 62. Butler et al. disclose a shield (prosthesis 10 and retention caps 56) for covering a portion of the spine of a subject, comprising: (a) a coupling element (retention caps 56) adapted to (i) attach to a bone anchor, or (ii) engage two vertebra joining members of a bone fixation assembly adapted to be fixated on multiple vertebra bones of the subject, wherein the bone fixation assembly comprises the two vertebra joining members (rods 50 and 52) that are each adapted to be respectively secured between two bone anchors (screw heads 46 and threaded shafts of screw heads 46), wherein the coupling element is adapted to engage4Docket No.: 11214/005113-US2 the two vertebra joining members at a position between the two bone anchors; and (b) a shield portion (prosthesis 10) for covering a portion of the spine, the shield portion being adapted to engage the coupling element, and wherein the shield portion is configured to generally extend in a direction of the spine, the shield portion having a length suitable for protecting at least a portion of one or more of the multiple vertebra bones (Figs. 1-4).
Claims 40 and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aranibar et al. (US 9,526,533 B1).
Claim 40. Aranibar et al. disclose a surgical kit comprising: a bone fixation assembly, wherein the bone fixation assembly is adapted to be fixated on multiple vertebra bones of a subject, and wherein the bone fixation assembly comprises at least two vertebra joining members (rods 144 and 146) each adapted to be respectively secured between two bone anchors (bone anchor attachments 28); a coupling element (shafts 138 with balls 140 and attachments 114) adapted to (i) attach to a bone anchor, or (ii) engage a vertebra joining member at a position between the two bone anchors; and a shield (covers 124 and 126 and transverse members 112 and 114) for covering a 
Claim 47. Aranibar et al. disclose wherein the coupling element comprises (a) at least two side hooks (attachments 114) configured to removably attach to the vertebra joining member, and (b) a connecting member (shafts 138 with balls 140) disposed between the two hooks (Figs. 9-11).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Aranibar et al. (US 9,526,533 B1) in view of Eisermann et al. (US 2002/0123750 A1).
Aranibar et al. fail to disclose wherein the shield further comprises at least one therapeutic agent selected from the group consisting of an anti-stenotic agent, an anti-fibrotic agent, an anti-inflammatory, an antibiotic agent, and combinations thereof (claim 52), wherein the at least one therapeutic agent is embedded in a biocompatible matrix (claim 53), and wherein the matrix further comprises a water-soluble material (claim 54).
However, it is noted that the shield of Aranibar et al. includes fenestrations (slots 148) and may be a mesh (see col. 3, ll. 52-58) (Figs. 9-11).
Eisermann et al. teach a similar shield (implant 20) that includes at least one therapeutic agent (see para. 0015), such as an antibiotic agent (see para. 0015), wherein the therapeutic agent is embedded in a biocompatible matrix (mesh 22), and wherein the matrix comprises a water-soluble material (collagen – see para. 0015) (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shield of Aranibar et al. such that it further comprises at least one therapeutic agent selected from the group consisting of claim 52), wherein the at least one therapeutic agent is embedded in a biocompatible matrix (claim 53), and wherein the matrix further comprises a water-soluble material (claim 54), as suggested by Eisermann et al., as it is well-known in the art that therapeutic agents are beneficial to healing and recovery after surgery.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2009/0326592 A1) in view of Gamache et al. (US 2013/0053893 A1).
Butler et al. fail to disclose wherein the rod has a telescoping configuration (claim 58).  
	Gamache et al. teach that a rod (rod member 1120) has a telescoping configuration (see para. 0127) to allow the length of the rod to be selectively adjusted and then fixed at a desired length (see para. 0127) (Figs. 17A-17B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rod of Butler et al. such that it has a telescoping configuration (claim 58), as suggested by Gamache et al., in order to allow the length of the rod to be selectively adjusted and then fixed at a desired length.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773